                                          Case 5:16-cv-06370-EJD Document 779 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     OPTRONIC TECHNOLOGIES, INC, et al.,                Case No. 16-cv-06370-EJD (VKD)
                                                        Plaintiffs,
                                   9
                                                                                            ORDER LIFTING STAY RE DKT.
                                                 v.                                         NO. 772
                                  10

                                  11     NINGBO SUNNY ELECTRONIC CO.,
                                         LTD., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On June 28, 2021, this Court provisionally granted Celestron and the Indirect Purchaser

                                  15   Plaintiffs’ motion to modify the protective order. Dkt. No. 772. Orion having filed a notice of

                                  16   service on affected third parties (Dkt. No. 777), and no objections having been received, the Court

                                  17   hereby lifts the stay on its June 28 order and will concurrently enter the modified protective order

                                  18   as proposed by Celestron and the Indirect Purchaser Plaintiffs (Dkt. No. 747-5).

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 10, 2021

                                  21

                                  22
                                                                                                    VIRGINIA K. DEMARCHI
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
